387 F.2d 955
In the Matter of the ESTATE of Mildred T. BISHOP, Deceased.Wallace Bishop, Jr., Appellant.
No. 16385.
United States Court of Appeals Third Circuit.
Argued June 23, 1967.Decided Jan. 3, 1968, Rehearing Denied Jan. 24, 1968.

Samuel J. Davidson, Jersey City, N.J., (Harry Dreis, St. Thomas, V.I., on the brief), for appellant.
William VanDercreek, Dallas, Tex., and (Jim K. Choate, Dallas, Tex., Daniel W. Ambrose, St. Thomas, V.I., on the brief), for appellee.
Before BIGGS and KALODNER, Circuit Judges and VAN DUSEN, District judge.
OPINION OF THE COURT
PER CURIAM:


1
The Order of the District Court of the Virgin Islands entered November 3, 1966, will be affirmed for the reason that our holding in Bishop v. Bishop, 3 Cir., 257 F.2d 495 (1968), wherein we considered the critical transactions involved in this case, operated to bar the mooted disposition made in the Adjudication of District Court Commissioner George A. Mena, with respect to the 55 acres of real property located on the island of St. John and known as Hammerfarm, and rendered null and void such Adjudication under the doctrine of res adjudicata.


2
BIGGS, Circuit Judge (concurring).


3
The District Judge has not seen fit to inform us in any respect as to the basis on which he entered judgment.  Nonetheless I concur in the opinion of the Court for the correct conclusion is reached.  I am authorized to state that Judge VAN DUSEN joins in this concurrence.